Case 1:16-cr-00515-NGG Document 55 Filed 09/06/19 Page 1 of 10 PageID #: 891



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


                                                     Case No.: 1:16-cr-00515-NGG
                 -against-

 OZ AFRICA MANAGEMENT GP, LLC,

                             Defendant.




   MEMORANDUM OF LAW IN SUPPORT OF OZ AFRICA MANAGEMENT GP,
  LLC’S MOTION FOR RECONSIDERATION OF THE COURT’S AUGUST 29, 2019
                      MEMORANDUM & ORDER

       Defendant OZ Africa Management GP LLC (“OZ Africa”) respectfully requests that the

Court reconsider its Memorandum & Order dated August 29, 2019. As discussed more fully

below, an aspect of the Memorandum & Order is premised on a mistake of fact which, once

corrected, could alter the Court’s conclusion.

                                          Legal Standard

       Local Criminal Rule 49.1(d) of the Rules of this Court provides:

       A motion for reconsideration or reargument of a Court order determining a motion
       shall be filed and served within fourteen (14) days after the Court's determination
       of the original motion. A memorandum setting forth concisely the matters or
       controlling decisions which counsel believes the Court has overlooked shall
       accompany the motion.

       In evaluating a motion for reconsideration in a criminal case, ‘“courts in this circuit apply

the standards of Local Civil Rule 6.3 of the Local Rules for the United States District Courts for

the Southern and Eastern Districts of New York.”’ United States v. Robinson, 2018 WL 5928120,

at *19 (E.D.N.Y. 2018) (citation omitted). Accordingly,

       [t]he standard for granting a motion for reconsideration “is strict, and

                                                 1
Case 1:16-cr-00515-NGG Document 55 Filed 09/06/19 Page 2 of 10 PageID #: 892



          reconsideration will generally be denied unless the moving party can point to
          controlling decisions or data that the court overlooked—matters, in other words,
          that might reasonably be expected to alter the conclusion reached by the court.” A
          motion for reconsideration “is not a vehicle for relitigating old issues, presenting
          the case under new theories, securing a rehearing on the merits, or otherwise taking
          a second bite at the apple[.]” Reconsideration “is considered an extraordinary
          remedy to be employed sparingly in the interests of finality and conservation of
          scarce judicial resources.” “Ultimately, however, the decision on a motion for
          reconsideration is committed to the sound discretion of the district court.”

Id. at *19 (citations omitted).1

                     The Factual Error in the Court’s Memorandum & Order

          The claimants “seek restitution pursuant to the Mandatory Victims Restitution Act, 18

U.S.C. § 3663A (the ‘MVRA’).” Memorandum & Order at 1.2 A “victim” eligible for restitution

is defined in the MVRA as “a person directly and proximately harmed as a result of the commission

of an offense for which restitution may be ordered . . . .”3 It is well-settled that the MVRA “aims

to limit restitution to those harms that ‘ha[ve] a sufficiently close connection to the conduct at

issue.’”4




1
  Correction of fact is an appropriate basis on which to grant a motion for reconsideration. See Wilson v.
City of New York, 2010 WL 3585906, at *6 (E.D.N.Y. Sept. 7, 2010) (granting in part and denying in part
defendants’ motion for reconsideration based on previously uncredited facts); United States v. Walia, 2014
WL 3563426, at *4 (E.D.N.Y. July 18, 2014) (noting that the court granted defendant’s motion for
reconsideration after defendant introduced potential issues of fact); United States v. Foreman, 1997 WL
639025, at *1 (S.D.N.Y. Oct. 15, 1997) (granting defendant’s motion for reconsideration after defendant
raised facts not considered in his original motion).
2
  “Federal courts have no inherent power to order restitution, which is traditionally a civil remedy. A
sentencing court’s power to order restitution, therefore, depends upon, and is necessarily circumscribed by,
statute.” Federal Ins. Co. v. United States, 882 F.3d 348, 366 (2d Cir. 2018) (citing United States v.
Zangari, 677 F.3d 86, 91 (2d Cir. 2012)).
3
    18 U.S.C. §§ 3663A(b)(1) & (a)(2) (emphasis added).
4
  United States v. Stevens, 739 F. App’x 44, 46 (2d Cir. 2018) (quoting Robers v. United States, 134 S. Ct.
1854, 1859 (2014)). See United States v. Dharia, 284 F. Supp. 3d 262, 271 (E.D.N.Y. 2018) (Weinstein,
J.) (“As Congress made clear in the MVRA, not every person with a grievance against a defendant is entitled
to criminal restitution. Only those ‘directly and proximately harmed as a result of the commission of an
offense for which restitution may be ordered’ may obtain restitution.”) (emphasis added), mandamus denied
sub nom. In re PRP Brooklyn Eatery, LLC, 2018 WL 2459564 (2d Cir. Apr. 2, 2018).

                                                     2
Case 1:16-cr-00515-NGG Document 55 Filed 09/06/19 Page 3 of 10 PageID #: 893



       The claimants allege that they formerly owned stock in Africo Resources Ltd. (“Africo”),

a Canadian public company, which, in turn, owned stock in Africo Resources (B.C.) Ltd., a

Canadian private company, which, in turn, owned stock in a DRC company, H&J Swanepoel

Family Trust, which, in turn, owned 75% of the stock in another DRC company, Swanmines

s.p.r.l., which, in turn, purported to have a contract granting it mining rights in the Kalukundi

property. See Corporate Structure Chart, Lawson Supplemental Declaration (ECF 41-2), at Ex.

25.

       While the Court’s Memorandum & Order recognized the “attenuated nature of the

claimants’ interest” in the mining rights (Memorandum & Order at 12), the Court stated that to

reject the claimant’s request for victim status based on this attenuation “would lead to absurd

results,” because the Court believed that Africo is “a defunct company” and thus could not itself

be a victim under the MVRA. Id. at 12. This is incorrect, and seems based on a misstatement to

the Court by the claimants. See Letter of Wilson Sonsini Goodrich & Rosati LP, dated February

16, 2018, ECF 26, at 22 (referring to claimants as “former shareholders of a defunct entity”).

       A defunct corporation is a corporation “whose registration with the state has been

canceled” or that “has terminated all operations and been dissolved.” Defunct company, Black’s

Law Dictionary (11th ed. 2019). Africo is not a defunct corporation. Attached hereto as Exhibit

A is a Certification from the Government of Canada dated August 30, 2019 (the day after the

Court’s Memorandum & Order), showing that Africo is an “Active” corporation, alive and in good

standing with the Government of Canada. Africo has a “Registered Office,” has made all required

annual filings through 2019, and has two directors. An earlier version of this Certification, dated

March 5, 2019 and showing that Africo was also “Active” at that time, was filed with the Court

by the Defendant on that same day. See Lawson Supplemental Declaration (ECF 41), at Ex.24.



                                                3
Case 1:16-cr-00515-NGG Document 55 Filed 09/06/19 Page 4 of 10 PageID #: 894



       Africo is presently a wholly-owned subsidiary of Eurasian Resources Group B.V.

(previously known as Eurasian Natural Resources Corporation) and member of the Eurasian

Resources Group, a diversified international natural resources producer with 70,000 people

globally at operations on four continents, including 10,000 on the African continent. In July 2016,

ERG purchased all of the outstanding shares of Africo that it did not already own in a transaction

approved by Africo’s shareholders and the Canadian courts under the Canada Business

Corporation Act.

       The Court’s conclusion that rejecting the claimants’ request for victim status would yield

an “absurd result” was based on a clear factual error – that Africo is “a defunct company” and

could not claim restitution itself. Because this is not accurate, rejecting the claimants’ request for

victim status would yield an entirely fair result, consistent with the well-established law that an

attenuated, indirect injury such as that alleged by the claimants is not cognizable under the MVRA.

See United States v. Kasper, 60 F. Supp. 3d 1177, 1179 (D. N.M. 2014) (denying victim status to

sole shareholder of allegedly injured corporation because “[a] shareholder, even a sole shareholder,

is not a corporation”).

       Indeed, if the Court concluded that shareholders are victims merely because they own

shares in a victim corporation (which is a going concern), then all shareholders would be entitled

to “be reasonably heard at any public proceeding,” “confer with the attorney for the Government

in the case,” and receive “full and timely restitution” in their individual capacities, leaving the

corporation without recourse. 18 U.S.C. § 3771(a). That is clearly not what the MVRA

contemplates.




                                                  4
Case 1:16-cr-00515-NGG Document 55 Filed 09/06/19 Page 5 of 10 PageID #: 895



                                          Conclusion

        Defendant respectfully requests that the Court grant reconsideration of its Memorandum &

 Order dated August 29, 2019.

                                                    Respectfully submitted,

                                                CAHILL GORDON & REINDEL LLP


                                                 By:
                                                       Charles A. Gilman
                                                       Anirudh Bansal '
                                                       Samantha Lawson
                                                       Benjamen Starkweather
                                                80 Pine Street
                                                New York, New York 10005
                                                Tel.: (212) 701-3000
                                                Attorneys for OZ Africa Management GP, LLC

 September 6, 2019




                                                5
Case 1:16-cr-00515-NGG Document 55 Filed 09/06/19 Page 6 of 10 PageID #: 896



                                 Exhibit A




                                     6
8/30/2019       Federal
             Case       Corporation Information - 435867-8
                   1:16-cr-00515-NGG                       - Online 55
                                                    Document        Filing Centre
                                                                           Filed- 09/06/19
                                                                                  Corporations Canada
                                                                                                Page- Corporations - Innovation#:
                                                                                                       7 of 10 PageID          , Science
                                                                                                                                  897 and Econ ...


   l• I                   Government
                          of Canada
                                                         Gouvernement
                                                         du Canada
   Home .. Innovation, Science and Economic DeveloP-ment Canada .. CorP-orations Canada
    .. Search for a Federal CorP-oration



            Federal Corporation Information - 435867-8


                                                                                  Buy copies of corporate documents


                0Note
                This information is available to the public in accordance with legislation (see
                Public disclosure of corP-orate information).



             Corporation Number
             435867-8

             Business Number (BN)
             848853727RC000 1

             Corporate Name
             AFRICO RESOURCES LTD.

             Status
             Active

             Governing Legislation
             Canada Business Corporations Act - 2006-07-04


             Registered Office Address

                 Care of: Getz Prince Wells
                #530 - 355 Burrard Street
                VANCOUVER BC V6C 2G8
                 Canada




                0Note



https://www.ic.gc.ca/app/scr/cc/CorporationsCanada/fdrlCrpDtls .html?corpld=4358678& V_TOKEN= 1567185624867&crpNm=&crpNmbr=435867-8&bs ...     1/4
8/30/2019      Federal
            Case       Corporation Information - 435867-8
                  1:16-cr-00515-NGG                       - Online 55
                                                   Document        Filing Centre
                                                                          Filed- 09/06/19
                                                                                 Corporations Canada
                                                                                               Page- Corporations - Innovation#:
                                                                                                      8 of 10 PageID          , Science
                                                                                                                                 898 and Econ ...
              Active CBCA corporations are required to .!JP-date this information within 15 days of
              any change. A corP-oration keY. is required. If you are not authorized to update this
              information, you can either contact the corporation or contact CorP-orations
              Canada . We will inform the corporation of its reP-orting obligations.



            Directors
            Minimum          1
            Maximum           9

            Karim Zhanassov                                 Erik Gaustad
            1 Sturdee Avenue, Lower Building 57/63 Line Wall Road
            Rosebank 2196                                   Gibraltar
            South Africa                                    Gibraltar



               0Note
               Active CBCA corporations are required to .!JP-date director information (names,
                addresses, etc.) within 15 days of any change. A corP-oration keY. is required. If
                you are not authorized to update this information, you can either contact the
                corporation or contact CorP-orations Canada. We will inform the corporation of its
                reP-orting obligations.



            Annual Filings

                Anniversary Date (MM-DD)
                07-04

                Date of Last Annual Meeting
                2017-07-04

                Annual Filing Period (MM-DD)
                07-04 to 09-02

                Type of Corporation
                Non-distributing corporation with 50 or fewer shareholders

                Status of Annual Filings
                2019 - Filed
                2018 - Filed
                2017 - Filed


https://www.ic.gc.ca/app/scr/cc/CorporationsCanada/fdrlCrpDtls .html?corpld=4358678& V_TOKEN= 1567185624867&crpNm=&crpNmbr=435867-8&bs ...    2/4
      
            Case          
                  1:16-cr-00515-NGG                         55
                                                   Document         
                                                                          Filed 09/06/19
                                                                                  
                                                                                               Page   
                                                                                                      9 of 10 PageID         #:
                                                                                                                                899  



             
               

                                                 

                                                    


                 

                 
               

                 
               

                    
               

                               


               
                  

                 
               




                         
                           
                  




                                                                                   



                             




      
   Case    
                  1:16-cr-00515-NGG                Document 55
                                                                    Filed
                                                                           09/06/19
                                                                                    
                                                                                                 Page   #:
                                                                                                       10 of 10 PageID            
                                                                                                                                    900  
    
   




          
